ORDER

PER CURIAM:
Upon consideration of the Report and Recommendations of- the Disciplinary Board dated September 20, 2001, and following oral argument, it is hereby
ORDERED that respondent, George P. Micacehione, be and he is disbarred from the Bar of this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Chief Justice Zappala and Mr. Justice Castille dissent and would suspend respondent for a period of five years.